DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 07/23/2021 after the final rejection of 04/26/2021 and the advisory action of 06/29/2021. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Applicants’ RCE submission is therefore entered. No claims have been added, but claims 8 and 15 have been amended in this submission, while claims 1-7 were previously cancelled. Thus claims 8-20 are currently pending for reconsideration by the Examiner and are examined below.

Response to arguments and amendments

2.	The Applicant’s arguments in conjunction with the submitted amendments have been fully considered, but they are moot in light of new grounds of rejection as necessitated by the amendments presented in this latest response. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (U.S. Patent Application Publication # 2009/0254347 A1) in view of Mazza (U.S. Patent Application Publication # 2019/0182382 A1) further in view of Lynch (U.S. Patent Application Publication # 2013/0077774 A1) and in further view of Casse (U.S. Patent Application Publication # 2015/0302223 A1). Moore is already of the record, having been disclosed by the Applicants in their IDS.

With regards to claim 8, Moore teaches a computer system for form-based conversation system design, the computer system comprising one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising ingesting, by a processor, a plurality of forms from a given domain (Figure 2, teaches a computer based system, such a system inherently contains a processor,  computer readable media among other hardware. Figures 1 and 3 along with para 22, teach processing a Web page 120 of a Web application into a document object model or DOM 130 produced by a content browser rendering the Web page 120); 

extracting indicators of required input fields from the ingested plurality of forms (Para 22 and figure 1, further teach that the DOM 130 can define within the Web 

generating a required input list based on the extracted indicators of the required input fields to update a size of the required input list (Para 23 and figure 1, teach that voice enablement widget 190 can process speech input 150 provided by end user 110 for a given one of the input fields 180A, 180B, 180N);

determining transactional intents based on the required input list (Para 23 and figure 1, further teach that upon received of speech input 150 from end user 110, it can be determined whether or not a grammar has been specified for the given one of the input fields 180A, 180B, 180N. If not, a grammar 140 can be generated for the given one of the input fields 180A, 180B, 180N by referring to a corresponding core attribute for the given one of the input fields 180A, 180B, 180N);

and generating a dialog flow that satisfies the determined transactional intents (Para 33 and figure 4, teach that in block 420, the end user can be prompted for voice input for the empty input field);

However, Moore may not explicitly detail the limitation wherein branches are generated for each of the determined transactional intents and an intent to transfer out to human operators are determined and added to the branches. This Mazza (Paragraphs 143-154 along with figures 5 and 7B, teach a chat-bot that is configured with a dialogue graph, where each node specifies a phrase or phrases that the chat-bot should send to a customer, and where the edges indicate classes of customer responses. To select which outgoing edge to follow, the chat-bot classifies the customer input and selects the edge that best matches the classification of the customer input. If there are no plausible matches, then the chat-bot asks for clarification or transfer the chat to a human agent);

Moore and Mazza can be considered as analogous art as they belong to a similar field of endeavor in interactive voice response systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Mazza (generating branches for each determined transactional intents and the ability to transfer out to a human operator) with those of Moore (Automated form filling) so as to reduce the time and cost of configuring an interactive voice response system for the particular needs of a contact center, thereby increasing the efficiency of the operation of the contact center (Mazza, para 50);

Moore and Mazza may not explicitly detail the limitation wherein the required input list is automatically filtered using metadata to filter out a date, a login ID and a phone number, wherein sensitive 2 of 10U.S. Application No.: 16/385,528 terms are automatically removed. This is taught by Lynch (Para 27, teaches that incoming calls and texts may be filtered 

Moore, Mazza and Lynch can be considered as analogous art as they belong to a similar field of endeavor in voice communication systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Lynch (filtering out a date, a login ID and a phone number) with those of Moore and Mazza (Voice communication systems) so as to limit unwanted notifications and communications to users thereby reducing undue stress and anxiety to said users (Lynch, paragraphs 25-26);

Moore, Mazza and Lynch may not explicitly detail the limitation wherein an individual's identity is validated using only a name and date of birth information. This is taught by Casse (Para 11, teaches that identification information associated with the patient comprises one or more of the following identification items: date of birth and name);

Moore, Mazza, Lynch and Casse can be considered as analogous art as they belong to a similar field of endeavor in voice communication systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Casse (identity validated using name and date of birth) with those of Moore, Mazza and Lynch (Voice communication systems) so as to Casse, para 84).

With regards to claim 15, this is a computer readable medium (CRM) claim for the corresponding system claim 8. These two claims are related as system and CRM of using the same, with each claimed CRM element's function corresponding to the claimed system step. Accordingly, claim 15 is similarly rejected under the same rationale as applied above with respect to system claim 8.

4.	Claims 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Mazza further in view of Lynch in further view of Casse and in further view of Raj (U.S. Patent Application Publication # 2008/0235567 A1).

With regards to claim 9, Moore, Mazza, Lynch and Casse may not explicitly detail the limitation further comprising parsing forms that contain commonality of important input fields. However, this limitation is taught by Raj (Para 47 and figure 1, teach that when crawling the web, a web crawler follows hyperlinks from web page to web page in order to index the content of each page. As part of the crawling process, crawlers typically parse the HTML document underlying each page, and build a DOM or Document Object Model that represents the Paragraphs 52-55 and figure 1, further teach a form abstraction builder 134 that groups different fields together based on one or more common properties of the fields. In one embodiment, these grouped fields are treated as a single field. The purpose is to place related fields into a group. In other words, the textual content and fields indicate some commonality);

Raj also teaches analyzing the plurality of forms in comparison to the parsed forms (Paragraphs 52-55 and figure 1, further teach that the form abstraction builder 134 analyzes HTML. The HTML specification defines the following control types: buttons, checkboxes, radio buttons, menus, text input, file select, image, password, object, embed, text area, and field-set. The commonalities are based on information in the HTML, or other language, that describes the form. The commonalities might be based on some explicit information such as the text that forms attributes and tags).

Moore, Mazza, Lynch, Casse and Raj can be considered as analogous art as they belong to a similar field of endeavor in information retrieval systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Raj (Parsing common field between different forms) with those of Moore, Mazza, Lynch and Casse (Voice communication systems) so as to provide improved techniques for filling in forms automatically and intelligently using a valid combination of values (Raj, para 15). 

claim 11, although Moore, Mazza, Lynch and Casse a teach the system of claim 8, they may not explicitly detail the limitation further comprising further comprising utilizing domain kits associated with each industry to determine critical elements of each form. However, this limitation is taught by Raj (Para 50 and figure 1, teach that a form is identified based on analysis of terms in the document 101. Form classifier 112 analyzes information associated with the electronic document 101 e.g., metadata and compares such information with a dictionary 106 containing domain-specific terms, in an attempt to classify the form to a particular domain. Para 14, teaches domain-specific crawlers, also referred to as "vertical crawlers" to access dynamic content). 

Moore, Mazza, Lynch, Casse and Raj can be considered as analogous art as they belong to a similar field of endeavor in information retrieval systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Raj (Use of domain kits to access information pertaining to forms) with those of Moore, Mazza, Lynch and Casse (Voice communication systems) so as to provide improved techniques for filling in forms automatically and intelligently using a valid combination of values (Raj, para 15). 

With regards to claims 16 and 18, these are CRM claims for the corresponding system claims 9 and 11. These two sets of claims are related as system and CRM of using the same, with each claimed CRM element's function .

5.	Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Mazza further in view of Lynch in further view of Casse and further in view of Singolda (U.S. Patent Application Publication # 2010/0293048 A1).

With regards to claim 10, although Moore, Mazza, Lynch and Casse teach the system of claim 8, they may not explicitly detail the limitation further comprising further comprising in response to updating the size of the required input list, filtering out general data that is obtainable regardless of the ingested forms. However, this limitation is taught by Singolda (Para 195 and figure 7, teach that in stage 702, the words in the provided text are ranked in importance. In stage 704, redundant text is filtered out to give the base terms for enrichment). 

Moore, Mazza, Lynch, Casse and Singolda can be considered as analogous art as they belong to a similar field of endeavor in information retrieval systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Singolda (Filtering of common data) with those of Moore, Mazza, Lynch and Casse (Voice communication systems) Singolda, para 92). 

With regards to claim 17, this is a CRM claim for the corresponding system claim 10. These two claims are related as system and CRM of using the same, with each claimed CRM element's function corresponding to the claimed system step. Accordingly, claim 17 is similarly rejected under the same rationale as applied above with respect to system claim 10.

6.	Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Mazza further in view of Lynch in further view of Casse and further in view of Wang (U.S. Patent Application Publication # 2017/0220540 A1).

With regards to claim 12, although Moore, Mazza, Lynch and Casse teach the system of claim 8, they may not explicitly detail the limitation further comprising removing sensitive terms found in the required input fields. However, this limitation is taught by Wang (Para 56 and figures 1-2A, teach that the data mining modules 102 include an outlier detection module 202A to detect and filter out outliers including, noise, typographical errors, irrelevant data, etc. from the input data. The outlier detection module 202A may further detect and filter out specific data such as personal information, sensitive information and negative information). 

Moore, Mazza, Lynch, Casse and Wang can be considered as analogous art as they belong to a similar field of endeavor in information retrieval systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Wang (removal of sensitive information from electronic forms filling input) with those of Moore, Mazza, Lynch and Casse (Voice communication systems) so as to remove any information that may lead to any undesired effects (Wang, para 56). 

With regards to claim 19, this is a CRM claim for the corresponding method system 12. These two claims are related as system and CRM of using the same, with each claimed CRM element's function corresponding to the claimed system step. Accordingly, claim 19 is similarly rejected under the same rationale as applied above with respect to system claim 12.

7.	Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Mazza further in view of Lynch in further view of Casse and further in view of Clifford (U.S. Patent Application Publication # 2014/0229815 A1).

With regards to claim 13, although Moore, Mazza, Lynch and Casse teach the system of claim 8, they may not explicitly detail the limitation further comprising removing inputs that are present in multiple forms from an organization. Clifford (Para 74 and figure 1A, teach that in some organizations such as the NHS in the UK, a local domain may also be allowed to remove data input fields from a form). 

Moore, Mazza, Lynch, Casse and Clifford can be considered as analogous art as they belong to a similar field of endeavor in information retrieval systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Clifford (removal of sensitive information from electronic forms filling input) with those of Moore, Mazza, Lynch and Casse (Voice communication systems) so as to incorporate variations which accommodate specific local data requirements (Clifford, para 71). 

With regards to claim 20, this is a CRM claim for the corresponding system claim 13. These two claims are related as system and CRM of using the same, with each claimed CRM element's function corresponding to the claimed system step. Accordingly, claim 20 is similarly rejected under the same rationale as applied above with respect to system claim 13.

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Mazza further in view of Lynch in further view of Casse and further in view of Papineni (U.S. Patent # 6246981 B1).

claim 14, although Moore, Mazza, Lynch and Casse teach the system of claim 8, they may not explicitly detail the limitation further comprising integrating the generated dialog flow with already existing dialog flow systems. However, this limitation is taught by Papineni (Col 10, lines 43-53 and figure 1, teach that the dialog manager also maintains a store of messages to be sent to the user via the hub 10. At the end of its turn, the dialog manager 40 concatenates the messages in the message store and sends them to the hub 10 for further interpretation and delivery to the user. For example, at the end of a turn, the message store may contain two messages in the following order: 1. Say "transfer complete". 2. Say "what else can I do for you?" The dialog manager concatenates these two messages and sends the messages to the hub. The hub 10 synthesizes "transfer complete. what else can I do for you?" and plays it back to the user.). 

Moore, Mazza, Lynch, Casse and Papineni can be considered as analogous art as they belong to a similar field of endeavor in interactive voice response systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Papineni (combining of dialog flows in interactive voice response systems) with those of Moore, Mazza, Lynch and Casse (Voice communication systems) so as to provide a versatile dialog manager which can interact with a user to perform a wide variety of tasks (Papineni, col 2, line 65 to col 3, line 5). 

Conclusion

9.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Drolshagen (U.S. Patent Application Publication # 2017/0019400 A1), Henein (U.S. Patent # 2019/0188409 A1). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the 

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)